Title: To George Washington from Major General Horatio Gates, 23 July 1777
From: Gates, Horatio
To: Washington, George



Sir
Philadelphia 23d July 1777.

I am desired by The Honorable The Board of War to acquaint Your Excellency, that they have Order’d the Hessian paymaster, who had your pass in May last to go to Lancaster, & to return from thence to N. York, to be detain’d at His Quarters in this City, until Your Excellencys further Directions concerning him can be known; It is with Reason Suspected that Certain Tories, & Enemies of the United States, have been endeavouring to gain an Intimacy, & of course Establish a Correspondence with this Gentleman; The Honorable Board are Desir’ous Your Excellency should be apprized thereof, before You Grant him Your permission to Return to New York. I am Sir Your Excellencys Most Obedient Humble Servant

Horatio Gates

